Citation Nr: 0801030	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  06-29 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left 
ring finger fracture.


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1944. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

On the veteran's substantive appeal Form 9, the veteran 
requested a hearing at the local VA office before a member of 
the Board.  Such hearing was scheduled, but the veteran did 
not report.


FINDINGS OF FACT

1.  The veteran sustained a left ring finger fracture during 
his time in service in 1944.

2.  The veteran's residuals of a left finger fracture include 
an inability to straighten his left ring finger and daily 
pain.


CONCLUSION OF LAW

A left ring finger disability was incurred in service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, VA examination reports and a private 
medical opinion.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Initially, the Board notes that service medical records are 
negative for treatment or findings of a fractured left ring 
finger.  However, a VA report of physical examination dated 
January 1947 indicates that the middle phalanx of the 
veteran's left fourth finger was broken when in service in 
1944.  The residuals of the veteran's injury at that time 
were not being able to flex the finger completely at the 
distal joint and occasional pain.  The Board notes that the 
statement made to the examiner at that time was in 
conjunction with a general medical examination, and that the 
veteran had not filed a claim for service connection for a 
fractured finger at that time.  That examination was 
conducted slightly more than two years after discharge from 
service.  Moreover, as the statement to the examiner at that 
time was clearly not being made for the purpose of financial 
gain, the Board finds it to be credible.

The veteran advised in his claim dated December 2005 that he 
has been unable to fully flex his left ring finger since the 
time of the fracture which has caused constant pain, 
worsening over time.  

A private medical opinion from Dr. H dated October 2006 
indicates that a radiographic film shows that the veteran has 
a healed fracture involving the mid-portion of the left 
fourth middle phalanx.  Dr. H states that the veteran has 
continued pain due to the fractured finger and that he uses 
Tylenol for the pain and applied Lidoderm 5 percent patches 
on a daily basis.  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2003).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

After resolving all doubt in favor of the veteran, the Board 
finds that the contemporaneous nature of the 1947 VA 
examination report, which noted injury in service and 
residual symptomatology, when considered with the current 
evidence of fracture residuals on x-ray and continued 
symptomatology, warrants entitlement to a grant of service 
connection for residuals of his left ring finger fracture.  


ORDER

Entitlement to service connection for residuals of a left 
ring finger fracture is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


